                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 1 of 20




                                                                                   1

                                                                                   2                                                                            The Honorable James L. Robart
                                                                                   3

                                                                                   4

                                                                                   5

                                                                                   6

                                                                                   7

                                                                                   8                                   UNITED STATES DISTRICT COURT
                                                                                   9
                                                                                                               FOR THE WESTERN DISTRICT OF WASHINGTON
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                                                                    AT SEATTLE
                                                                                   11

                                                                                   12 PHILIPS NORTH AMERICA LLC, a
                                                                                      Delaware Company, KONINKLIJKE                         Case No. 2:19-cv-01745-JLR
REED SMITH LLP




                                                                                   13 PHILIPS N.V., a Company of the
                                                                                      Netherlands, and PHILIPS INDIA, LTD., an              STIPULATED PROTECTIVE ORDER
                                                                                   14 Indian Company,

                                                                                   15                  Plaintiffs,

                                                                                   16           vs.
                                                                                   17 SUMMIT IMAGING INC., a Washington
                                                                                      Corporation; LAWRENCE R NGUYEN, an
                                                                                   18 individual; and DOES 1-10, inclusive,

                                                                                   19
                                                                                                       Defendants.
                                                                                   20

                                                                                   21
                                                                                        1.     PURPOSES AND LIMITATIONS
                                                                                   22
                                                                                               Discovery in this action is likely to involve production of confidential, proprietary, or private
                                                                                   23
                                                                                        information for which special protection may be warranted. This agreement is consistent with LCR
                                                                                   24

                                                                                   25   26(c). It does not confer blanket protection on all disclosures or responses to discovery, the protection

                                                                                   26   it affords from public disclosure and use extends only to the limited information or items that are
                                                                                         STIPULATED PROTECTIVE ORDER - 1                               SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                              1425 Fourth Avenue Suite 800
                                                                                                                                                       Seattle, Washington 98101-2272
                                                                                                                                                                (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 2 of 20




                                                                                   1    entitled to confidential treatment under the applicable legal principles, and it does not presumptively
                                                                                   2    entitle parties to file confidential information under seal.
                                                                                   3
                                                                                        2.     CONFIDENTIAL MATERIAL
                                                                                   4
                                                                                               Confidential materials may be designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL-
                                                                                   5

                                                                                   6    ATTORNEYS’          EYES      ONLY,”       “HIGHLY        CONFIDENTIAL           TECHNOLOGY,”          or

                                                                                   7    “CONFIDENTIAL SOURCE CODE.”
                                                                                   8           2.1     CONFIDENTIAL materials may include documents and tangible things that contain
                                                                                   9
                                                                                        non-public business information that is treated confidentially by the producing party in the ordinary
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        course of business and whose disclosure may cause the producing party to be commercially
                                                                                   11

                                                                                   12   disadvantaged or prejudiced. Some non-exclusive examples of CONFIDENTIAL-materials are: trade
REED SMITH LLP




                                                                                   13   secrets, technical information, technical practices, technical methods, know-how, product research,
                                                                                   14   product design, product formulas, product testing, product development, product manufacturing,
                                                                                   15
                                                                                        minutes of confidential board meetings, minutes of confidential officer meetings, minutes of
                                                                                   16
                                                                                        confidential employee meetings, pricing, finances, taxes, sales, profits, costs, licensing agreements,
                                                                                   17

                                                                                   18   licensing negotiations, customers, customer lists, market projections, market forecasts, strategic plans,

                                                                                   19   and marketing strategies.
                                                                                   20          2.2     HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY materials are limited to
                                                                                   21
                                                                                        materials that qualify as CONFIDENTIAL materials and whose disclosure to another party or non-
                                                                                   22
                                                                                        party would create a substantial risk of serious harm that could not be avoided by less restrictive means.
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 2                               SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                              1425 Fourth Avenue Suite 800
                                                                                                                                                       Seattle, Washington 98101-2272
                                                                                                                                                                (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 3 of 20




                                                                                   1           2.3     HIGHLY CONFIDENTIAL TECHNOLOGY materials are limited to materials that
                                                                                   2    qualify as HIGHLY CONFIDENTIAL-ATTORNEY EYES ONLY materials and that consist of or
                                                                                   3
                                                                                        describe a party’s highly confidential technologies or methods, not including source code.
                                                                                   4
                                                                                               2.4     CONFIDENTIAL SOURCE CODE materials are limited to materials that qualify as
                                                                                   5

                                                                                   6    HIGHLY CONFIDENTIAL TECHNOLOGY materials that contain human-readable programming

                                                                                   7    language text that defines software, firmware, or electronic hardware descriptions and associated
                                                                                   8    comments and revision histories, formulas, engineering specifications, or schematics that define or
                                                                                   9
                                                                                        otherwise describe in detail the algorithms or structure of software or hardware designs, disclosure of
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        which to another party or non-party would create a substantial risk of serious harm that could not be
                                                                                   11

                                                                                   12   avoided by less restrictive means. Examples include, but are not limited to, files containing source
REED SMITH LLP




                                                                                   13   code written in “C,” “C++,” assembler, VHDL, Verilog, and digital signal processor (“DSP”)
                                                                                   14   programming languages, as well as “.include” files, “make” files, link files, and other human-readable
                                                                                   15
                                                                                        text files used in the generation and/or building of software directly executed on a microprocessor,
                                                                                   16
                                                                                        micro-controller, or DSP. Source code does not include binary executable files and object code files,
                                                                                   17

                                                                                   18   nor does it include tools such as compilers or linkers.

                                                                                   19   3.     SCOPE
                                                                                   20          The protections conferred by this agreement cover not only confidential material (as defined
                                                                                   21
                                                                                        above), but also (1) any information copied or extracted from confidential material; (2) all copies,
                                                                                   22
                                                                                        excerpts, summaries, or compilations of confidential material; and (3) any testimony, conversations,
                                                                                   23

                                                                                   24   or presentations by parties or their counsel that might reveal confidential material.

                                                                                   25          However, the protections conferred by this agreement do not cover information that is in the
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 3                               SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                              1425 Fourth Avenue Suite 800
                                                                                                                                                       Seattle, Washington 98101-2272
                                                                                                                                                                (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 4 of 20




                                                                                   1    public domain or becomes part of the public domain other than as a result of a disclosure by the
                                                                                   2    receiving party in violation of this Order, including through trial. The protections afforded by this
                                                                                   3
                                                                                        Order also cover and will continue to cover information disclosed in breach of the provisions of this
                                                                                   4
                                                                                        Order.
                                                                                   5

                                                                                   6    4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

                                                                                   7             4.1   Basic Principles. A receiving party may use confidential material that is disclosed or
                                                                                   8    produced by another party or by a non-party in connection with this case only for prosecuting,
                                                                                   9
                                                                                        defending, or attempting to settle this litigation. Confidential, Highly Confidential – Attorneys’ Eyes
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        Only, Highly Confidential Technology, and Confidential Source Code material may be disclosed only
                                                                                   11

                                                                                   12   to the categories of persons and under the conditions described in this agreement. Confidential, Highly
REED SMITH LLP




                                                                                   13   Confidential – Attorneys’ Eyes Only, Highly Confidential Technology, and Confidential Source Code
                                                                                   14   material, when not in the custody of the receiving party’s counsel of record, must be stored and
                                                                                   15
                                                                                        maintained by a receiving party at a location in the United States (or at a mutually agreed location)
                                                                                   16
                                                                                        and in a secure manner that ensures that access is limited to the persons authorized under this
                                                                                   17

                                                                                   18   agreement.

                                                                                   19            4.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
                                                                                   20   the court or permitted in writing by the designating party, a receiving party may disclose any
                                                                                   21
                                                                                        confidential material only to:
                                                                                   22
                                                                                                       (a)     the receiving party’s counsel of record in this action, as well as employees of
                                                                                   23

                                                                                   24   counsel to whom it is reasonably necessary to disclose the information for this litigation;

                                                                                   25

                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 4                              SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                             1425 Fourth Avenue Suite 800
                                                                                                                                                      Seattle, Washington 98101-2272
                                                                                                                                                               (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 5 of 20




                                                                                   1                   (b)     one in house counsel of the receiving party to whom disclosure is reasonably
                                                                                   2    necessary for this litigation and who has signed the “Acknowledgement and Agreement to Be Bound”
                                                                                   3
                                                                                        (Exhibit A);
                                                                                   4
                                                                                                       (c)     no more than three officers, directors, and employees of the receiving party to
                                                                                   5

                                                                                   6    whom disclosure is reasonably necessary for this litigation and who have signed the

                                                                                   7    “Acknowledgement and Agreement to Be Bound” (Exhibit A);
                                                                                   8                   (d)     experts and consultants to whom disclosure is reasonably necessary for this
                                                                                   9
                                                                                        litigation and with regard to whom the procedures set forth in Section 4.6 below have been followed;
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                                       (e)     the court, court personnel, and court reporters and their staff;
                                                                                   11

                                                                                   12                  (f)     professional vendors, professional jury or trial consultants, and mock jurors to
REED SMITH LLP




                                                                                   13   whom disclosure is reasonably necessary for this litigation and who have signed the
                                                                                   14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                   15
                                                                                                       (g)     the author or recipient of a document containing the information or a custodian
                                                                                   16
                                                                                        or other person who otherwise possessed or knew the information;
                                                                                   17

                                                                                   18                  (h)     a governmental agency in connection with a request; and

                                                                                   19                  (i)     any mediator or settlement officer, and their supporting personnel, mutually
                                                                                   20   agreed upon by the parties engaged in settlement discussions.
                                                                                   21
                                                                                               4.3     Disclosure     of   “HIGHLY       CONFIDENTIAL-ATTORNEYS’                  EYES    ONLY”
                                                                                   22
                                                                                        Information or Items. Unless otherwise ordered by the court or permitted in writing by the designating
                                                                                   23

                                                                                   24   party, a receiving party may disclose any HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY

                                                                                   25   material only to those persons identified in Sections 4.2(a), (b), and (d)-(i). A party seeking to disclose
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 5                                SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                               1425 Fourth Avenue Suite 800
                                                                                                                                                        Seattle, Washington 98101-2272
                                                                                                                                                                 (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 6 of 20




                                                                                   1    HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY materials to the one in-house counsel
                                                                                   2    designated pursuant to Section 4.2(b) must first make a written request to the designator providing the
                                                                                   3
                                                                                        full name of the in-house counsel, the city and state of such counsel's residence, and such counsel's
                                                                                   4
                                                                                        current and reasonably foreseeable future primary job duties and responsibilities in sufficient detail to
                                                                                   5

                                                                                   6    determine present or potential involvement in any competitive decision-making concerning any

                                                                                   7    matters other than those listed in paragraph 4.4 below.
                                                                                   8                   4.3.1 A party that makes a request and provides the information specified in paragraph
                                                                                   9
                                                                                               4.3 may disclose the designated material to the identified in-house counsel unless, within seven
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                               days of delivering the request, the party receives a written objection from the designator
                                                                                   11

                                                                                   12          providing detailed grounds for the objection.
REED SMITH LLP




                                                                                   13                  4.3.2 A party who wishes to challenge the objection from the designator shall meet and
                                                                                   14          confer with counsel for the designating party to attempt to resolve the dispute by telephone
                                                                                   15
                                                                                               conference before bringing the dispute to the Court for resolution. The parties may use the
                                                                                   16
                                                                                               expedited joint motion procedure of Local Rule 37(a) if all parties and the court agree to such
                                                                                   17
                                                                                                                                                                                                    JLR
                                                                                   18          procedure. Prior to filing a motion, the parties must contact the court in compliance with the

                                                                                   19          scheduling order in this case. (Dkt. # 31.)
                                                                                   20          4.4     Disclosure of “HIGHLY CONFIDENTIAL TECHNOLOGY” Information or Items.
                                                                                   21
                                                                                        Unless otherwise ordered by the court or permitted in writing by the designating party, a receiving
                                                                                   22
                                                                                        party may disclose any HIGHLY CONFIDENTIAL TECHNOLOGY material only to those persons
                                                                                   23

                                                                                   24   identified in Sections 4.2(a), (b), and (d)-(i) pursuant to the terms below. A party seeking to disclose

                                                                                   25   HIGHLY CONFIDENTIAL TECHNOLOGY materials to the one in-house counsel designated
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 6                               SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                              1425 Fourth Avenue Suite 800
                                                                                                                                                       Seattle, Washington 98101-2272
                                                                                                                                                                (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 7 of 20




                                                                                   1    pursuant to Section 4.2(b) must first make a written request to the designator providing the full name
                                                                                   2    of the in-house counsel, the city and state of such counsel's residence, and such counsel's current and
                                                                                   3
                                                                                        reasonably foreseeable future primary job duties and responsibilities in sufficient detail to determine
                                                                                   4
                                                                                        present or potential involvement in any competitive decision-making concerning product or
                                                                                   5

                                                                                   6    technological development or improvement, innovation, and product serviceability, including without

                                                                                   7    limitation, product security and accessibility.
                                                                                   8                   4.4.1 A party that makes a request and provides the information specified in paragraph
                                                                                   9
                                                                                               4.4 may disclose the designated material to the identified in-house counsel unless, within seven
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                               days of delivering the request, the party receives a written objection from the designator
                                                                                   11

                                                                                   12          providing detailed grounds for the objection.
REED SMITH LLP




                                                                                   13                  4.4.2 A party who wishes to challenge the objection from the designator shall meet and
                                                                                   14          confer with counsel for the designating party to attempt to resolve the dispute by telephone
                                                                                   15
                                                                                               conference before bringing the dispute to the Court for resolution. The parties may use the
                                                                                   16
                                                                                               expedited joint motion procedure of Local Rule 37(a) if all parties and the court agree to such
                                                                                   17

                                                                                   18          procedure. Prior to filing a motion, the parties must contact the court in compliance with the JLR

                                                                                   19          scheduling order in this case. (Dkt. # 31.)
                                                                                   20          4.5     Disclosure of “CONFIDENTIAL SOURCE CODE” Information or Items. Unless
                                                                                   21
                                                                                        otherwise ordered by the court or permitted in writing by the designating party, a receiving party may
                                                                                   22
                                                                                        disclose any CONFIDENTIAL SOURCE CODE material only in accordance with the requirements
                                                                                   23

                                                                                   24   of Section 11 below and only to those persons identified in Section 4.2(a), (d)-(i), as well as pursuant

                                                                                   25   to the additional terms below.
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 7                              SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                             1425 Fourth Avenue Suite 800
                                                                                                                                                      Seattle, Washington 98101-2272
                                                                                                                                                               (206) 749-0500
                                                                                               Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 8 of 20




                                                                                    1            4.6    Disclosure of and Challenges to Experts or Consultants. A receiving party seeking to
                                                                                    2   provide CONFIDENTIAL, HIGHLY CONFIDENTIAL-ATTORNEYS EYES ONLY, HIGHLY
                                                                                    3
                                                                                        CONFIDENTIAL TECHNOLOGY, or HIGHLY CONFIDENTIAL SOURCE CODE materials to an
                                                                                    4
                                                                                        expert or consultant shall provide the producing party with: (i) a current curriculum vitae for the expert
                                                                                    5

                                                                                    6   or consultant that includes all expert engagements for the last five years (including the identity of the

                                                                                    7   expert’s client and counsel who hired him or her) 1 and a complete professional employment history
                                                                                    8   (including the identity of all employers and the periods of employment), (ii) a disclosure identifying
                                                                                    9
                                                                                        and describing in detail any current or prior relationship with the receiving party (including any party
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        related to or affiliated with the receiving party), and (iii) a copy of the completed and signed copy of
                                                                                   11

                                                                                   12   Exhibit A.
REED SMITH LLP




                                                                                   13                   (a)      After 7 calendar days, the receiving party may make the requested disclosures
                                                                                   14   to the identified expert or consultant unless the producing party makes a written objection from the
                                                                                   15
                                                                                        producing party that sets forth in detail all the factual and legal bases for the objection.
                                                                                   16
                                                                                                        (b)      If a written objection is received, the parties must meet and confer within 7 days
                                                                                   17

                                                                                   18   to try and resolve the issues raised in the objection. If no agreement is reached, the parties must contact
                                                                                                                                                                                                              JLR
                                                                                   19   the court in compliance with the scheduling order in this case prior to filing a motion. (Dkt. # 31.) If
                                                                                   20   the court determines a motion is necessary to resolve the dispute, the party objecting to the requested
                                                                                   21
                                                                                        disclosure (the producing party) must file a motion as provided by Local Civil Rule 7 seeking an
                                                                                   22

                                                                                   23

                                                                                   24   1
                                                                                       If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the
                                                                                   25 Expert  should provide whatever information the Expert believes can be disclosed without violating any
                                                                                      confidentiality agreements, and the Party seeking to disclose to the Expert shall be available to meet and confer
                                                                                   26 with the Designating Party regarding any such engagement.
                                                                                            STIPULATED PROTECTIVE ORDER - 8                                 SAVITT BRUCE & WILLEY LLP
                                                                                            2:19-cv-01745-JLR                                                1425 Fourth Avenue Suite 800
                                                                                                                                                            Seattle, Washington 98101-2272
                                                                                                                                                                     (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 9 of 20




                                                                                   1    appropriate protective order to preserve its objection. Such a motion must be filed within 14 days of
                                                                                   2    the date of the written objection. The objecting party (the producing party) bears the burden of proof.

                                                                                        If the parties do not contact the court or file a motion as required above, the objection is deemed JLR
                                                                                   3

                                                                                   4
                                                                                        waived and the receiving party may make the requested disclosures to the identified expert or
                                                                                   5

                                                                                   6    consultant.

                                                                                   7           4.7     Filing Confidential Material. Before filing confidential material or discussing or
                                                                                   8    referencing such material in court filings, the filing party shall confer with the designating party, in
                                                                                   9
                                                                                        accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will remove
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        the confidential designation, whether the document can be redacted, or whether a motion to seal or
                                                                                   11

                                                                                   12   stipulation and proposed order is warranted. Local Civil Rule 5(g) sets forth the procedures that must
REED SMITH LLP




                                                                                   13   be followed and the standards that will be applied when a party seeks permission from the court to file
                                                                                   14   material under seal. A party’s ability to file materials that have been designated as Confidential under
                                                                                   15
                                                                                        this Order is not contingent on the Court granting permission to file them under seal. A party who
                                                                                   16
                                                                                        seeks to maintain the confidentiality of its information must satisfy the requirements of Local Civil
                                                                                   17

                                                                                   18   Rule 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this requirement

                                                                                   19   will result in the motion to seal being denied, in accordance with the strong presumption of public
                                                                                   20   access to the Court’s files.
                                                                                   21
                                                                                        5.     DESIGNATING PROTECTED MATERIAL
                                                                                   22
                                                                                               5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party or
                                                                                   23

                                                                                   24   non-party that designates information or items for protection under this agreement must take care to

                                                                                   25   limit any such designation to specific material that qualifies under the appropriate standards. The
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 9                                SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                               1425 Fourth Avenue Suite 800
                                                                                                                                                        Seattle, Washington 98101-2272
                                                                                                                                                                 (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 10 of 20




                                                                                   1    designating party must designate for protection only those parts of material, documents, items, or oral
                                                                                   2    or written communications that qualify, so that other portions of the material, documents, items, or
                                                                                   3
                                                                                        communications for which protection is not warranted are not swept unjustifiably within the ambit of
                                                                                   4
                                                                                        this agreement.
                                                                                   5

                                                                                   6           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                                                                                   7    to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
                                                                                   8    encumber or delay the case development process or to impose unnecessary expenses and burdens on
                                                                                   9
                                                                                        other parties) expose the designating party to sanctions.
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                               If it comes to a designating party’s attention that information or items that it designated for
                                                                                   11

                                                                                   12   protection do not qualify for protection, the designating party must promptly notify all other parties
REED SMITH LLP




                                                                                   13   that it is withdrawing the mistaken designation.
                                                                                   14          5.2     Manner and Timing of Designations. Except as otherwise provided in this agreement
                                                                                   15
                                                                                        (see, e.g., section 5.2(b) below), or as otherwise stipulated or ordered, disclosure or discovery material
                                                                                   16
                                                                                        that qualifies for protection under this agreement must be clearly so designated before or when the
                                                                                   17

                                                                                   18   material is disclosed or produced.

                                                                                   19          (a)     Information in documentary form: (e.g., paper or electronic documents and deposition
                                                                                   20   exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings), the designating
                                                                                   21
                                                                                        party must affix the appropriate designation, for example “CONFIDENTIAL,” to each page that
                                                                                   22
                                                                                        contains such material. If only a portion or portions of the material on a page qualifies for protection,
                                                                                   23

                                                                                   24   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

                                                                                   25   markings in the margins).
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 10                               SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                               1425 Fourth Avenue Suite 800
                                                                                                                                                        Seattle, Washington 98101-2272
                                                                                                                                                                 (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 11 of 20




                                                                                   1           (b)     Testimony given in deposition or in other pretrial proceedings: the parties and any
                                                                                   2    participating non-parties may identify on the record, during the deposition or other pretrial proceeding,
                                                                                   3
                                                                                        any protected testimony, without prejudice to their right to so designate any testimony after reviewing
                                                                                   4
                                                                                        the transcript. Any party or non-party may, within thirty days after receiving the transcript of the
                                                                                   5

                                                                                   6    deposition or other pretrial proceeding, designate portions of the transcript, or exhibits thereto, as

                                                                                   7    CONFIDENTIAL or HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY or HIGHLY
                                                                                   8    CONFIDENTIAL TECHNOLOGY or HIGHLY CONFIDENTIAL-SOURCE CODE. Until the
                                                                                   9
                                                                                        expiration of thirty days after receiving the transcript of the deposition, counsel shall maintain all
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        information disclosed in the deposition as HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY
                                                                                   11

                                                                                   12   (unless designated HIGHLY CONFIDENTIAL TECHNOLOGY or HIGHLY CONFIDENTIAL-
REED SMITH LLP




                                                                                   13   SOURCE CODE, in which case the respective designation procedures herein shall apply). If a party
                                                                                   14   or non-party desires to protect confidential information at trial, the issue should be addressed during
                                                                                   15
                                                                                        the pre-trial conference.
                                                                                   16
                                                                                               (c)     Other tangible items: the producing party must affix in a prominent place on the
                                                                                   17

                                                                                   18   exterior of the container or containers in which the information or item is stored the word

                                                                                   19   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection, the
                                                                                   20   producing party, to the extent practicable, shall identify the protected portion(s).
                                                                                   21
                                                                                               5.3     Inadvertent Failures to Designate.       If timely corrected, an inadvertent failure to
                                                                                   22
                                                                                        designate qualified information or items does not, standing alone, waive the designating party’s right
                                                                                   23

                                                                                   24   to secure protection under this agreement for such material. Upon timely correction of a designation,

                                                                                   25

                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 11                              SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                              1425 Fourth Avenue Suite 800
                                                                                                                                                       Seattle, Washington 98101-2272
                                                                                                                                                                (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 12 of 20




                                                                                   1    the receiving party must make reasonable efforts to ensure that the material is treated in accordance
                                                                                   2    with the provisions of this agreement.
                                                                                   3
                                                                                        6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                   4
                                                                                               6.1     Timing of Challenges.      Any party or non-party may challenge a designation of
                                                                                   5

                                                                                   6    confidentiality at any time. A party does not waive its right to challenge a confidentiality designation

                                                                                   7    by electing not to mount a challenge promptly after the original designation is disclosed.
                                                                                   8           6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
                                                                                   9
                                                                                        regarding confidential designations without court involvement. Any motion regarding confidential
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        designations or for a protective order must include a certification, in the motion or in a declaration or
                                                                                   11

                                                                                   12   affidavit, that the movant has engaged in a good faith meet and confer conference with other affected
REED SMITH LLP




                                                                                   13   parties in an effort to resolve the dispute without court action. The certification must list the date,
                                                                                   14   manner, and participants to the conference. A good faith effort to confer requires a face-to-face
                                                                                   15
                                                                                        meeting or a telephone conference.
                                                                                   16
                                                                                               6.3     Judicial Intervention.    If the parties cannot resolve a challenge without court
                                                                                   17

                                                                                   18   intervention, the designating party may file and serve a motion to retain confidentiality under Local

                                                                                   19   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion
                                                                                   20   in any such motion shall be on the designating party. Frivolous challenges, and those made for an
                                                                                   21
                                                                                        improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                                   22
                                                                                        expose the challenging party to sanctions. All parties shall continue to maintain the material in
                                                                                   23

                                                                                   24   question as confidential until the court rules on the challenge.

                                                                                   25

                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 12                              SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                              1425 Fourth Avenue Suite 800
                                                                                                                                                       Seattle, Washington 98101-2272
                                                                                                                                                                (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 13 of 20




                                                                                   1    7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                                                                                   2    LITIGATION
                                                                                   3
                                                                                               If a party is served with a subpoena or a court order issued in other litigation that compels
                                                                                   4
                                                                                        disclosure of any information or items designated in this action as “CONFIDENTIAL,” “HIGHLY
                                                                                   5

                                                                                   6    CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL TECHNOLOGY,”

                                                                                   7    or “CONFIDENTIAL SOURCE CODE” that party must:
                                                                                   8                   (a)     promptly notify the designating party in writing and include a copy of the
                                                                                   9
                                                                                        subpoena or court order;
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                                       (b)     promptly notify in writing the party who caused the subpoena or order to issue
                                                                                   11

                                                                                   12   in the other litigation that some or all of the material covered by the subpoena or order is subject to
REED SMITH LLP




                                                                                   13   this agreement. Such notification shall include a copy of this agreement; and
                                                                                   14                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by the
                                                                                   15
                                                                                        designating party whose confidential material may be affected.
                                                                                   16
                                                                                        8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                   17

                                                                                   18          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

                                                                                   19   material to any person or in any circumstance not authorized under this agreement, the receiving party
                                                                                   20   must immediately (a) notify in writing the designating party of the unauthorized disclosures, (b) use
                                                                                   21
                                                                                        its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the person or
                                                                                   22
                                                                                        persons to whom unauthorized disclosures were made of all the terms of this agreement, and (d)
                                                                                   23

                                                                                   24   request that such person or persons execute the “Acknowledgment and Agreement to Be Bound” that

                                                                                   25   is attached hereto as Exhibit A.
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 13                             SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                             1425 Fourth Avenue Suite 800
                                                                                                                                                      Seattle, Washington 98101-2272
                                                                                                                                                               (206) 749-0500
                                                                                              Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 14 of 20




                                                                                   1    9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                                                                   2    MATERIAL
                                                                                   3
                                                                                                When a producing party gives notice to receiving parties that certain inadvertently produced
                                                                                   4
                                                                                        material is subject to a claim of privilege or other protection, the obligations of the receiving parties
                                                                                   5

                                                                                   6    are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

                                                                                   7    modify whatever procedure may be established in an e-discovery order or agreement that provides for
                                                                                   8    production without prior privilege review. The parties agree to the entry of a non-waiver order under
                                                                                   9
                                                                                        Fed. R. Evid. 502(d) as set forth herein.
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        10.     TERMINATION AND RETURN OF DOCUMENTS
                                                                                   11

                                                                                   12           Within 60 days after the termination of this action, including all appeals, each receiving party
REED SMITH LLP




                                                                                   13   in its discretion must either return or destroy all confidential material to the producing party, including
                                                                                   14   all copies, extracts and summaries thereof, excluding backed-up copies of emails that may contain
                                                                                   15
                                                                                        such materials. Alternatively, the parties may agree upon appropriate methods of destruction.
                                                                                   16
                                                                                                Notwithstanding this provision, counsel are entitled to retain one archival copy of all
                                                                                   17

                                                                                   18   documents filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition

                                                                                   19   and trial exhibits, expert reports, attorney work product, and consultant and expert work product, even
                                                                                   20   if such materials contain confidential material.
                                                                                   21
                                                                                                The confidentiality obligations imposed by this agreement shall remain in effect until a
                                                                                   22
                                                                                        designating party agrees otherwise in writing or a court orders otherwise.
                                                                                   23

                                                                                   24   11.     TREATMENT OF CONFIDENTIAL SOURCE CODE

                                                                                   25           (a)            Any materials designed CONFIDENTIAL SOURCE CODE shall be made
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 14                               SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                               1425 Fourth Avenue Suite 800
                                                                                                                                                        Seattle, Washington 98101-2272
                                                                                                                                                                 (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 15 of 20




                                                                                   1    available for inspection on a computer (the “Source Code Computer”) in a format and environment
                                                                                   2    allowing it to be reasonably reviewed and searched during normal business hours or at other mutually
                                                                                   3
                                                                                        agreeable times, at an office of the producing party’s counsel of record. At least three business days’
                                                                                   4
                                                                                        prior notice shall be required for such an inspection.
                                                                                   5

                                                                                   6                   (b)     The producing party must provide all reasonable software tools on the Source

                                                                                   7    Code Computer that are needed to view and search the source code.
                                                                                   8                   (c)     The receiving party may request paper copies of limited portions of source code
                                                                                   9
                                                                                        that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        papers, or for deposition or trial, but shall not request paper copies for the purpose of reviewing the
                                                                                   11

                                                                                   12   source code other than electronically as set forth herein in the first instance. During any source code
REED SMITH LLP




                                                                                   13   review session, the receiving party may print limited portions of source code as PDF files to be saved
                                                                                   14   in a designated folder created by the producing party on the Source Code Computer. The producing
                                                                                   15
                                                                                        party shall provide all such source code requested in paper form, including bates numbers and the label
                                                                                   16
                                                                                        CONFIDENTIAL SOURCE CODE within five business days of receiving a request for paper copies.
                                                                                   17

                                                                                   18   The producing party may challenge the amount of source code requested in hard copy form pursuant

                                                                                   19   to the dispute resolution procedure and timeframes set forth in Paragraph 6. Requests for continuous
                                                                                   20   blocks of source code totaling up to 50 pages and requests totaling up to 500 pages of source code are
                                                                                   21
                                                                                        presumed reasonable. Requests for continuous blocks of source code exceeding 50 pages and requests
                                                                                   22
                                                                                        exceeding 500 total pages of source code are presumed unreasonable.
                                                                                   23

                                                                                   24                  (d)     The receiving party shall be permitted to make no more than three additional

                                                                                   25   hard copies of any source code produced pursuant to paragraphs (e) and (f) (i.e. shall maintain no more
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 15                             SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                             1425 Fourth Avenue Suite 800
                                                                                                                                                      Seattle, Washington 98101-2272
                                                                                                                                                               (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 16 of 20




                                                                                   1    than four copies).     Each of these additional copies shall be designated and clearly labeled
                                                                                   2    “CONFIDENTIAL SOURCE CODE,” and the receiving party shall maintain a log of all such copies,
                                                                                   3
                                                                                        which it must produce to the producing party upon request. No other copies of source code shall be
                                                                                   4
                                                                                        made unless otherwise allowed herein;
                                                                                   5

                                                                                   6                   (e)     If the receiving party’s outside counsel or experts obtain source code material

                                                                                   7    in hard copy pursuant to the provisions herein, the receiving party shall ensure that such outside
                                                                                   8    counsel or experts keep the source code material in a secured locked area in the offices of such outside
                                                                                   9
                                                                                        counsel, consultants, or expert. The receiving party may also temporarily keep the source code
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        material at: (i) the Court for any proceedings(s) relating to the source code material, for the dates
                                                                                   11

                                                                                   12   associated with the proceeding(s); (ii) the sites where any deposition(s) relating to the source code
REED SMITH LLP




                                                                                   13   material are taken, for the dates associated with the deposition(s); and (iii) any intermediate location
                                                                                   14   reasonably necessary to transport the printouts or copies (e.g., a hotel prior to a Court proceeding or
                                                                                   15
                                                                                        deposition);
                                                                                   16
                                                                                                       (f)     The receiving party shall maintain a record of any individual who has inspected
                                                                                   17

                                                                                   18   any portion of the source code in electronic or paper form. The receiving party’s outside counsel,

                                                                                   19   experts or consultants may create derivative materials using source code, such as an expert’s notes.
                                                                                   20   Any such hard copy derivative materials shall be kept in a secured locked area in the offices of such
                                                                                   21
                                                                                        outside counsel, consultants, or expert. Any such electronic derivative materials shall be kept in a
                                                                                   22
                                                                                        secure, password-protected computer file folder (local or cloud) inaccessible to any person not entitled
                                                                                   23

                                                                                   24   to access to source code under the terms of this order, The receiving party shall only make additional

                                                                                   25   electronic or paper copies if such additional copies are (1) necessary to prepare court filings, pleadings,
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 16                               SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                               1425 Fourth Avenue Suite 800
                                                                                                                                                        Seattle, Washington 98101-2272
                                                                                                                                                                 (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 17 of 20




                                                                                   1    or other papers (including a testifying expert’s expert report), (2) necessary for deposition, or (3)
                                                                                   2    otherwise necessary for the preparation of its case. Any paper copies used during a deposition shall
                                                                                   3
                                                                                        be retrieved by the producing party at the end of each day and must not be given to or left with a court
                                                                                   4
                                                                                        reporter or any other individual.
                                                                                   5

                                                                                   6           IT SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                   7           Dated this 24th day of April, 2020
                                                                                   8        SAVITT BRUCE & WILLEY LLP                        SEED IP LAW GROUP LLP
                                                                                   9
                                                                                            s/ Stephen C. Willey                           s/ Marc C. Levy [email authorization]
                                                                                   10       Stephen C. Willey, WSBA No. 24499              Russell Tarleton, WSBA No. 17006
                 A limited liability partnership formed in the State of Delaware




                                                                                            1425 Fourth Avenue Suite 800                   Marc C. Levy, WSBA No. 19203
                                                                                   11       Seattle, Washington 98101-2272                 Thomas A. Shewmake, WSBA No. 50765
                                                                                   12       Telephone: 206.749.0500                        701 Fifth Avenue, Suite 5400
                                                                                            Email: swilley@sbwLLP.com                      Seattle, WA 98104
REED SMITH LLP




                                                                                   13                                                      Telephone: (206) 622-4900
                                                                                            REED SMITH LLP                                 Email: RussT@seedip.com
                                                                                   14       Carla M. Wirtschafter (pro hac vice)           Email: MarcL@seedip.com
                                                                                   15       1901 Avenue of the Stars, Suite 700            Email: TomShemake@seedip.com
                                                                                            Los Angeles, CA 90067
                                                                                   16       Telephone: (310) 734-5200                      Attorneys for Defendants
                                                                                            Email: cwirtschafter@reedsmith.com             Summit Imaging Inc. and Lawrence R.
                                                                                   17                                                      Nguyen
                                                                                   18       Kirsten R. Rydstrom (pro hac vice)
                                                                                            Richard A. Graham (pro hac vice)
                                                                                   19       Reed Smith Centre, 225 Fifth Ave
                                                                                            Pittsburgh, PA 15222
                                                                                   20       Telephone: (412) 288-3131
                                                                                   21       Email: krydstrom@reedsmith.com
                                                                                            Email: rgraham@reedsmith.com
                                                                                   22
                                                                                            Gerard M. Donavan (pro hac vice)
                                                                                   23       1301 K Street, N.W.
                                                                                   24       Suite 1000, East Tower
                                                                                            Washington, DC 20005-3317
                                                                                   25       Telephone: (202) 414-9200
                                                                                            Email: gdonovan@reedsmith.com
                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 17                             SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                             1425 Fourth Avenue Suite 800
                                                                                                                                                      Seattle, Washington 98101-2272
                                                                                                                                                               (206) 749-0500
                                                                                           Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 18 of 20




                                                                                   1
                                                                                        Attorneys for Plaintiffs Koninklijke Philips,
                                                                                   2    N.V.; Philips North America LLC; and Philips
                                                                                   3    India, Ltd.

                                                                                   4

                                                                                   5

                                                                                   6

                                                                                   7

                                                                                   8

                                                                                   9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                        STIPULATED PROTECTIVE ORDER - 18                SAVITT BRUCE & WILLEY LLP
                                                                                        2:19-cv-01745-JLR                                1425 Fourth Avenue Suite 800
                                                                                                                                        Seattle, Washington 98101-2272
                                                                                                                                                 (206) 749-0500
                                                                                            Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 19 of 20




                                                                                   1                                                  EXHIBIT A
                                                                                   2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                   3            I,   ____________________________________             [print    or    type     full     name],   of
                                                                                   4    ____________________________________ [print or type full address], declare under penalty of
                                                                                   5    perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued
                                                                                   6    by the United States District Court for the Western District of Washington on [date] in the case of
                                                                                   7
                                                                                        Philips North America, LLC, Koninklijke Philips N.V., and Philips India, Ltd. vs. Summit Imaging
                                                                                   8
                                                                                        Inc., and Lawrence R. Nguyen, Case No. 2:19-cv-01745-JLR. I agree to comply with and to be bound
                                                                                   9
                                                                                        by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to
                                                                                   10
                                                                                        so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        that I will not disclose in any manner any information or item that is subject to this Stipulated
                                                                                   12
REED SMITH LLP




                                                                                        Protective Order to any person or entity except in strict compliance with the provisions of this Order.
                                                                                   13
                                                                                                I further agree to submit to the jurisdiction of the United States District Court for the Western
                                                                                   14
                                                                                        District of Washington for the purpose of enforcing the terms of this Stipulated Protective Order, even
                                                                                   15
                                                                                        if such enforcement proceedings occur after termination of this action.
                                                                                   16
                                                                                        Date:
                                                                                   17
                                                                                        City and State where sworn and signed:
                                                                                   18
                                                                                        Printed name:
                                                                                   19

                                                                                   20
                                                                                        Signature:

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 19                              SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                              1425 Fourth Avenue Suite 800
                                                                                                                                                       Seattle, Washington 98101-2272
                                                                                                                                                                (206) 749-0500
                                                                                             Case 2:19-cv-01745-JLR Document 40 Filed 04/30/20 Page 20 of 20




                                                                                   1                                                   ORDER
                                                                                   2           PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                   3
                                                                                               IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
                                                                                   4
                                                                                        documents in this proceeding shall not, for the purposes of this proceeding or any other federal or state
                                                                                   5
                                                                                        proceeding, constitute a waiver by the producing party of any privilege applicable to those documents,
                                                                                   6
                                                                                        including the attorney-client privilege, attorney work-product protection, or any other privilege or
                                                                                   7
                                                                                        protection recognized by law.
                                                                                   8
                                                                                               Dated this 30th day of April, 2020.
                                                                                   9

                                                                                   10


                                                                                                                                              A
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                                                                              JAMES L. ROBART
                                                                                   13                                                         United States District Judge
                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                         STIPULATED PROTECTIVE ORDER - 20                              SAVITT BRUCE & WILLEY LLP
                                                                                         2:19-cv-01745-JLR                                              1425 Fourth Avenue Suite 800
                                                                                                                                                       Seattle, Washington 98101-2272
                                                                                                                                                                (206) 749-0500
